Order entered February 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01613-CV

    MIKOB PROPERTIES, INC., ALLAN KLEIN, AND MITCHELL KOBERNICK,
                               Appellants

                                               V.

  DAVID JOACHIM AND INTERNATIONAL REALTY CONCEPTS, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01602

                                           ORDER
       The Court has before it appellee David Joachim’s letter, received by the Court on this

date, requesting a continuance of oral argument. We will treat the letter as a motion to postpone

oral argument and DENY the motion. The appeal will be submitted on this date as scheduled,

and an opinion will issue in due course.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE